Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 19, 2019

                                       No. 04-19-00538-CV

  William Alec TISDALL, M.D. and William A. Tisdall, M.D., P.A. d/b/a Spine & Joint Pain
                                     Specialists,
                                     Appellants

                                                 v.

                        Thomas VAREBROOK and Rebecca Varebrook,
                                     Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-06007
                         Honorable Michael E. Mery, Judge Presiding


                                           ORDER
         The reporter’s record in this appeal was originally due September 9, 2019; however, we
granted the court reporter Amy L. Hinds, an extension of time until October 9, 2019 to file it. On
October 11, 2019, Hinds filed a request for further extension of time, explaining she had been in
trial for four weeks. On October 18, 2019, we issued an order granting the motion in part and
ordering Hinds to file the record by November 8, 2019. Our order advised Hinds that the court
would not grant a further extension of time unless she filed a timely notification that “(1)
establishes there are extraordinary circumstances that prevent her from timely filing the record, (2)
provides the court a status report showing the parts of the record that have been completed and a
detailed breakdown of what remains to be done, and (3) provides the court reasonable assurance
the record will be completed and filed by the requested extended deadline.” We further advised
Hinds that is she were “unable to perform all her duties and complete the record in a timely
manner, she must take whatever steps are necessary, including requesting a substitute reporter or
hiring competent assistance, so that she may timely complete and file the record in this appeal.”

        Hinds did not file the record by November 8. However, on November 14, she filed another
notification of late record, requesting an extension until December 16. The only reason stated for
failing to file the record is “I am in trial again.” The notification does not satisfy any of the three
requirements of our October 18, 2019 order, nor does it indicate that Hinds has requested a
substitute reporter or hired assistance in order to timely prepare and file the record.
         We therefore hold the requested extension of time in abeyance. We order Hinds to file a
notification that complies with our October 18, 2019 order by 9:00 a.m. on November. If Hinds
fails to comply with this order, the requested extension of time will be denied and Hinds may be
ordered to appear and show cause why she should not be held in civil or criminal contempt.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court